Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO LEASE AND LICENSE FINANCING

AND PURCHASE OPTION AGREEMENT

THIS THIRD AMENDMENT TO LEASE AND LICENSE FINANCING AND PURCHASE OPTION
AGREEMENT (this “Amendment”), dated as of September 19, 2011, is by and between
ARABICA FUNDING, INC., a Delaware corporation (“Arabica”) and CARIBOU COFFEE
COMPANY, INC., a Minnesota corporation (the “Company”).

RECITALS

A. Arabica and the Company are parties to the Lease and License Financing and
Purchase Option Agreement dated as of February 19, 2010 (as amended on
November 30, 2010, August 15, 2011 and as may be further amended and in effect
from time to time, the “Master Lease”). Capitalized terms used herein without
definition have the meanings assigned to them in the Master Lease.

B. Arabica and the Company desire to amend the Master Lease on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

I. AMENDMENTS TO MASTER LEASE. Subject to the satisfaction of each of the
conditions set forth herein, the Master Lease is hereby amended as follows:

A. Definitions. The definition of “Final Payment Date” contained in Section 1 of
the Master Lease is hereby amended and restated in its entirety as follows:

“Final Payment Date”: October 31, 2011.

B. No Further Amendments. Except as expressly amended herein, the text of the
Master Lease and all other Lease/Purchase Documents shall remain unchanged and
in full force and effect.

II. REFERENCES IN THE LEASE/PURCHASE DOCUMENTS; CONFIRMATION OF SECURITY. All
references to the Master Lease in all Lease/Purchase Documents shall, from and
after the date hereof, refer to the Master Lease, as amended by this Amendment,
and all obligations of the Company under the Lease/Purchase Documents shall be
secured by and be entitled to the benefits of the Company Security Documents.
All Company Security Documents heretofore executed by the Restricted Group shall
remain in full force and effect and such Company Security Documents are hereby
ratified and affirmed.



--------------------------------------------------------------------------------

III. REPRESENTATIONS, WARRANTIES AND COVENANTS. As a condition to the
effectiveness of this Amendment, the Company hereby represents and warrants to,
and covenants and agrees with Arabica that:

A. The execution and delivery of this Amendment has been duly authorized by all
requisite action on the part of the Company and does not contravene, conflict
with, or constitute a default under, any provision of: (i) the Company’s
articles of incorporation or bylaws, (ii) any law, judgment, decree or order
applicable to the Company or to any other member of the Restricted Group, or
(iii) any provision of any material agreement or instrument binding upon any
member of the Restricted Group or upon any of the respective property of a
member of the Restricted Group. The execution and delivery of this Amendment by
the Company do not and will not cause any lien to arise under any provision of
any material agreement or instrument binding upon any member of the Restricted
Group or upon any of the respective property of a member of the Restricted
Group.

B. The representations and warranties of each member of the Restricted Group
contained in the Master Lease and the other Lease/Purchase Documents are true
and correct in all material respects on and as of the date of this Amendment as
though made at and as of such date, except to the extent (a) such
representations and warranties expressly relate to an earlier date, in which
case each such representation and warranty shall be true and correct in all
material respects as of such earlier date, and (b) of inaccuracies resulting
from transactions permitted under the Lease/Purchase Documents. No Default or
Event of Default has occurred and is continuing under the Master Lease or any
other Lease/Purchase Document.

C. No member of the Restricted Group is required to obtain any consent, approval
or authorization from, or to file any declaration or statement with, any
governmental instrumentality or other agency or any other Person in connection
with or as a condition to the execution, delivery or performance of this
Amendment.

D. This Amendment constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action at law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right thereunder.

IV. MISCELLANEOUS. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

This Amendment may be executed by the parties hereto in several counterparts
hereof and by the different parties hereto on separate counterparts hereof, all
of which counterparts shall together constitute one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.

[The next pages are the signature pages.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

 

ARABICA FUNDING, INC. By:  

/s/ Bernard J. Angelo

  Name: Bernard J. Angelo   Title: Vice President CARIBOU COFFEE COMPANY, INC.
By:  

/s/ Tim Hennessy

  Name: Tim Hennessy   Title: CFO

 

Signature Page to Third Amendment to Master Lease



--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGEMENT

To the extent necessary, if any, each of the undersigned hereby consents to the
execution and delivery of the foregoing Second Amendment to Lease and License
Financing and Purchase Option Agreement (the “Amendment”) and to all of the
transactions contemplated thereby and confirms and agrees with the provisions
thereof, including without limitation all provisions applicable to any of the
undersigned.

Executed as a sealed instrument as of the date of such Amendment.

 

CARIBOU HOLDING COMPANY LIMITED By:  

/s/ E. Stockton Croft IV

  Name: E. Stockton Croft IV   Title: Vice President CARIBOU COFFEE COMPANY,
INC. By:  

/s/ Tim Hennessy

  Name: Tim Hennessy   Title: CFO CARIBOU ON PIEDMONT, INC. By:  

/s/ Tim Hennessy

  Name: Tim Hennessy   Title: CFO CARIBOU ACQUISITION COMPANY By:  

/s/ Tim Hennessy

  Name: Tim Hennessy   Title: CFO

 

Signature Page to Third Amendment to Master Lease



--------------------------------------------------------------------------------

CARIBOU COFFEE DEVELOPMENT COMPANY, INC. By:  

/s/ Tim Hennessy

  Name: Tim Hennessy   Title: CFO

 

Signature Page to Third Amendment to Master Lease